Name: Council Regulation (EEC) No 1031/84 of 31 March 1984 amending Regulation (EEC) No 1469/70 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedures laid down in Article 13 of Regulation (EEC) No 727/70 apply
 Type: Regulation
 Subject Matter: production;  trade policy;  plant product
 Date Published: nan

 No L 107/ 36 Official Journal of the European Communities 19 . 4 . 84 COUNCIL REGULATION (EEC) No 1031 /84 of 31 March 1984 amending Regulation (EEC) No 1469/70 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedures laid down in Article 13 of Regulation (EEC) No 727/70 apply liable to be taken to cope with excess supply , calculation of the absolute quantities mentioned in Article 13 ( 1 ) of Regulation (EEC) No 727/70 must be on the basis of a lower percentage, namely 10% , of the average of the 1981 , 1982 and 1983 harvests; Whereas in the case of the varieties with the serial numbers 3 (Virgin D), 11(a) (ForchheimerHavanna II c), 11 (b ) (Nostrano del Brenta), 11 (c) (Resistente 142) and 11 (d) (Gojano), the absolute quantities must , because of the increase in production over the last few years , be maintained at their present level ; Whereas the percentage of Community production above which the tobacco market management measures are implemented was fixed at 120 % ; whereas, in view of the overall production level and the outlets foreseeable, this percentage should now be reduced to 115 % . Whereas it appears that a 15% , increase in production is large enough to allow for the effect of weather conditions on the quantities produced, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ( J ), as last amended by Regulation (EEC) No 1461 / 82 ( 2 ), and in particular Article 13 (3 ) and (6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC) No 1469 /70 (4 ), as last amended by Regulation (EEC) No 1536 / 81 ( s ), fixed the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which market management measures for tobacco are implemented; Whereas the percentages and quantities applying to each variety of tobacco were fixed on the basis of average production for the 1978 , 1979 and 1980 harvests; whereas , since then, the production of certain varieties has changed in response to market requirements; whereas when prices and premiums were fixed for the 1983 harvest the Elassona variety was given the serial number 19 (b ) because of its great similarity to Kaba Koulak classic; Whereas these percentages and quantities were determined using varying criteria ; whereas , in order to achieve better market management and prevent the creation of large intervention stocks, the percentage beyond which an adjustment of the production to demand is to be sought should be restricted to 1 5 % of the production of a variety or group of varieties ; whereas , on the other hand, in order to permit more rapid implementation of the co-responsibility measures that are HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1469 /70 is hereby amended as follows: 1 . Article 2 shall be replaced by the following: 'Article 2 The percentage referred to in Article 13 (5 ) of Regulation (EEC) No 727/70 shall be 115 .' 2 . The Annex shall be replaced by the Annex to this Regulation . (&gt;) OJ No L 94, 28 . 4 . 1970, p. 1 . ( 2 ) OJ No L 164 , 14. 6 . 1982, p. 27. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( 3 ) OJ No C 62, 5 . 3 . 1984, p. 58 . ( «) OJ No L 164 , 27 . 7 . 1970 , p . 35 . ( s ) OJ No L 156, 15 . 6 . 1981 , p . 21 . No L 107/ 3719 . 4 . 84 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984. For the Council The President M. ROCARD No L 107 / 38 Official Journal of the European Communities 19 . 4 . 84 ANNEX Percentages and quantities referred to in Article 13 ( 1 ) of Regulation (EEC) No 727/ 70 Serial No Variety Percentage Quantity ( tonnes ) 1 Badischer Geudertheimer 15 550 2 Badischer Burley E 15 460 3 Virgin D 15 100 4 5 6 ( a ) Paraguay and hybrids thereof &gt; (b ) Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq), Semois , Appelterre Nijkerk (a ) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof ^ 15 4100 7 Bright J 15 2 700 8 Burley I 15 5 200 9 Maryland 15 190 10 ( a ) Kentucky and hybrids thereof (b ) Moro di Cori (c ) Salento ¢ 15 960 11 ( a ) Forchheimer Havanna II c (b ) Nostrano del Brenta ( c) Resistente 142 ( c ) Gojano 15 1 100 12 ( a ) Beneventano (b) Brasile Selvaggio and similar varieties 0 15 30 13 Xanti-YakÃ 15 920 14 ( a ) Perustitza ( b) Samsun 0 15 840 15 Erzegovina and similar varieties 15 740 16 ( a ) Round Tip (b ) Scafati (c ) Sumatra I -&gt; 15 20 17 Basmas 15 2 050 18 Katerini and similar varieties 15 1 330 19 ( a ) Kaba Koulak classic (b ) Elassona 0 15 2 450 20 (a ) Kaba Koulak non-classic (b ) Myrodata Smyrne, Trapezous and Phi I 0 15 970 21 Myrodata Agrinion 15 600 22 Zichnomyrodata 15 120 23 Tsebelia 15 1 900 24 Mavra 15 750 25 Burley GR 15 2 360 26 Virgina GR 15 10